      Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


WILLIAM BOSWORTH                                                                PLAINTIFF


vs.                                 No. 4:20-cv-3359


SCHLUMBERGER TECHNOLOGY CORPORATION                                           DEFENDANT


                                ORIGINAL COMPLAINT


      COMES NOW Plaintiff William Bosworth (“Plaintiff”), by and through his attorneys

Daniel Ford and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

Complaint (“Complaint”) against Defendant Schlumberger Technology Corporation

(“Defendant”), he does hereby state and allege as follows:

                       I.       PRELIMINARY STATEMENTS

      1.     Plaintiff makes this Complaint under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees as a

result of Defendant’s failure to pay Plaintiff lawful overtime compensation for hours

worked in excess of forty (40) hours per week.

      2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA as described, infra.




                                            Page 1 of 7
                   William Bosworth v. Schlumberger Technology Corporation
                            U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                        Original Complaint
      Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 2 of 7




                             II.   JURISDICTION AND VENUE

       3.     The United States District Court for the Southern District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.     The acts complained of herein were committed and had their principal

effect within the Houston Division of the Southern District of Texas; therefore, venue is

proper within this District pursuant to 28 U.S.C. § 1391.

       5.     Defendant does business in this District and a substantial part of the

events alleged herein occurred in this District.

       6.     The witnesses to the overtime violations reside in this District.

       7.      On information and belief, the payroll records and other documents

related to the payroll practices that Plaintiff challenges are located in this District.

       8.     Venue is proper in this District. See 28 U.S.C. §§ 1391 (b) & (c).

                                     III.   THE PARTIES

       9.     Plaintiff is a citizen of the United States and a resident and domiciliary of

the State of North Carolina.

       10.    Defendant is a domestic, for-profit corporation licensed to do business in

the State of Texas with a corporate office at 1200 Enclave Parkway #MD322, Houston,

Texas 77077.

       11.    Defendant’s registered agent for service is Capitol Corporate Services,

Inc., at 206 East Ninth Street, Suite 1300, Austin, Texas 78701.

       12.    Defendant maintains a website at https://www.slb.com/.




                                              Page 2 of 7
                     William Bosworth v. Schlumberger Technology Corporation
                              U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                          Original Complaint
      Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 3 of 7




                            IV.     FACTUAL ALLEGATIONS

       13.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       14.    Plaintiff worked for Defendant from approximately September of 2018

through April of 2020 as a Field Supervisor.

       15.    Within the relevant time period, Plaintiff was classified by Defendant as a

salaried employee, exempt from overtime wages.

       16.    Within the relevant time period, Plaintiff was also paid bonuses.

       17.    At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

       18.    Defendant is a provider of oil and gas services including asset consulting

services, carbon services, geothermal, and fiber-optic monitoring.

       19.    Defendant is an “employer” within the meaning set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       20.    During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved

in or produced for interstate commerce, such as hard hats, drilling equipment, pump

equipment, lubricators, blow-out preventers, and various hand-tools.

       21.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.




                                              Page 3 of 7
                     William Bosworth v. Schlumberger Technology Corporation
                              U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                          Original Complaint
      Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 4 of 7




       22.        At all relevant times herein, Defendant directly hired Plaintiff to work on its

behalf, paid him wages and benefits, controlled his work schedule, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

       23.        Defendant was, at all times relevant hereto, Plaintiff’s employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

       24.        As a Field Supervisor, Plaintiff’s duties included rebuilding tools, rigging up

and rigging down.

       25.        During the course of his employment, Plaintiff did not manage the

enterprise or a customarily recognized subdivision of the enterprise.

       26.        Plaintiff did not have the authority to hire or fire any other employee.

       27.        Plaintiff was not asked to provide input as to which employees should be

hired or fired.

       28.        Plaintiff did not have control or authority over any employee’s rate of pay.

       29.        Plaintiff did not maintain or prepare production reports or sales records for

use in supervision or control of the business.

       30.        Plaintiff did not have responsibility for planning or controlling budgets.

       31.        Plaintiff did not exercise independent judgment as to matters of

significance in carrying out his duties.

       32.        Plaintiff does not have a terminal degree in engineering or any other field

of study.

       33.        Plaintiff was a classic blue-collar worker, spending physical, demanding,

long shifts working on and with machinery at remote locations, and not in an office.

                                                 Page 4 of 7
                        William Bosworth v. Schlumberger Technology Corporation
                                 U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                             Original Complaint
      Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 5 of 7




       34.    Plaintiff regularly worked more than forty (40) hours per week during the

relevant time period.

       35.    Specifically, Plaintiff regularly worked over ninety (90) hours per week.

       36.    Defendant did not pay Plaintiff one and one-half (1.5) his regular rate for

hours worked over forty (40) in a week.

       37.    Plaintiff worked for Defendant in various places in Texas, New Mexico

Colorado, Utah, North Dakota, South Dakota, Wyoming and Alaska, and Defendant’s

pay practices were the same at all locations.

       38.    Within the time period relevant to this case, Plaintiff was misclassified as

exempt from the overtime requirements of the FLSA.

       39.    At all relevant times herein, Defendant has deprived Plaintiff of sufficient

overtime compensation for all of the hours he worked over forty (40) per week.

       40.    Defendant knew or showed reckless disregard for whether their actions

violated the FLSA.

                                  V.     CAUSE OF ACTION
                                       (Violation of the FLSA)

       41.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       42.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       43.    At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA, 29 U.S.C. § 203.

       44.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.
                                              Page 5 of 7
                     William Bosworth v. Schlumberger Technology Corporation
                              U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                          Original Complaint
        Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 6 of 7




        45.   29 U.S.C. § 207 requires employers to pay employees overtime wages of

1.5x the regular rate of pay for all hours worked over forty (40) in each week, unless the

employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

        46.   During the period relevant to this lawsuit, Defendant misclassified Plaintiff

as exempt from the overtime requirements of the FLSA.

        47.   Despite the entitlement of Plaintiff to lawful overtime wages under the

FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

        48.   Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

        49.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                             VI.    PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff William Bosworth respectfully

prays that Defendant be summoned to appear and to answer herein and for declaratory

relief and damages as follows:

        A.    A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et

seq.;




                                              Page 6 of 7
                     William Bosworth v. Schlumberger Technology Corporation
                              U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                          Original Complaint
      Case 4:20-cv-03359 Document 1 Filed on 09/29/20 in TXSD Page 7 of 7




      B.     Judgment for damages for all unpaid overtime compensation under the

FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

      C.     Judgment for liquidated damages pursuant to the FLSA, 29 U.S.C. § 201,

et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an amount equal to all

unpaid overtime compensation owed to Plaintiff during the applicable statutory period;

      D.     An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorneys’ fee, and all costs connected with this action; and

      E.     Such other and further relief as may be deemed necessary, just and

proper.

                                                        Respectfully submitted,

                                                        PLAINTIFF WILLIAM BOSWORTH

                                                        SANFORD LAW FIRM, PLLC
                                                        One Financial Center
                                                        650 South Shackleford Road, Suite 411
                                                        Little Rock, Arkansas 72211
                                                        Telephone: (501) 221-0088
                                                        Facsimile: (888) 787-2040

                                                        /s/ Josh Sanford
                                                        Josh Sanford
                                                        Tex. Bar No. 24077858
                                                        josh@sanfordlawfirm.com




                                             Page 7 of 7
                    William Bosworth v. Schlumberger Technology Corporation
                             U.S.D.C. (S.D. Tex.) Case No. 4:20-cv-3359
                                         Original Complaint
